United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.P., Appellant
and
U.S. POSTAL SERVICE, RENO PROCESSING
& DISTRIBUTION CENTER, Reno, NV,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-319
Issued: October 12, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge
JURISDICTION
On November 18, 2009 appellant filed a timely appeal of the June 26 and October 22,
2009 merit decisions of the Office of Workers’ Compensation Programs finding that she did not
sustain an injury while in the performance of duty. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a back injury while in the performance of duty,
causally related to factors of her federal employment.
FACTUAL HISTORY
On November 9, 2008 appellant, then a 52-year-old postal clerk, filed an occupational
disease claim alleging that on November 3, 2008 she first became aware of her lower back pain
and realized that it was caused by bending, lifting and twisting at the employing establishment.

In a November 7, 2008 medical report, Dr. Martin J. Arraiz, an attending Board-certified
physiatrist, advised that appellant was on restrictive duty effective that date. He listed her
physical limitations.
By letter dated November 20, 2008, the Office advised appellant that the evidence
submitted was insufficient to establish her claim. It requested that she submit factual and
medical evidence, including a rationalized medical report from an attending physician which
described her symptoms, examination and test results, diagnosis, treatment provided, effect of
treatment and opinion with medical reasons on how the diagnosed condition was caused or
contributed to by the claimed injury.
In a December 3, 2008 letter, appellant described her activities outside work and medical
history and treatment regarding a prior knee injury and claimed back injury. She reiterated that
her work duties involved bending, lifting and twisting.
By decision dated December 29, 2008, the Office denied appellant’s claim, finding the
evidence insufficient to establish that she sustained a back condition causally related to factors
of her federal employment.
On January 8, 2009 appellant requested a review of the written record by an Office
hearing representative regarding the Office’s December 29, 2008 decision. She submitted
Dr. Arraiz’s November 7 and December 17, 2008 reports which listed his findings on physical
examination and diagnosis of lumbar degenerative disc disease and radiculitis. In a January 19,
2009 report, Dr. John J. Halki, a Board-certified orthopedic surgeon, reviewed a magnetic
resonance imaging (MRI) scan of appellant’s lumbar spine which demonstrated evidence of mild
multilevel degenerative disc disease and facet degeneration. He advised that her work duties
which appeared to involve repetitive lifting and twisting could exacerbate her degenerative
changes and cause increased back pain. Dr. Halki recommended that she remain on light duty
with restrictions.
By decision dated March 17, 2009, an Office hearing representative affirmed the
December 29, 2008 decision, finding the factual and medical evidence insufficient to establish
that appellant’s claimed back injury was causally related to her claimed work duties.
By letter dated March 29, 2009, appellant requested reconsideration of the hearing
representative’s March 17, 2009 decision. A June 18, 2009 report from Dr. Michael Panicari, a
general practitioner, advised that she suffered from chronic low back pain.
In a June 26, 2009 decision, the Office modified the hearing representative’s March 17,
2009 decision to reflect that appellant had submitted sufficient factual evidence pertaining to her
work duties to establish fact of injury. It, however, found that the medical evidence was
insufficient to establish that she sustained a back injury causally related to the established workrelated duties.

2

On July 16, 2009 appellant requested reconsideration of the Office’s March 17, 2009
decision. She submitted Dr. Panicari’s June 18, 2009 treatment notes which described her work
duties and provided a history of her prior back problems and medical treatment. Dr. Panicari
listed his findings on physical examination and reviewed appellant’s medical records. He found
no documented work-related injury sustained by her on or about November 3, 2008.
Dr. Panicari opined that appellant’s complaints of back pain were due to a preexisting back
condition. He advised that the physical restrictions set forth by an attending physician were not
related to her current back injury.
In a November 17, 2008 report, Dr. Eric M. Boyden, a Board-certified orthopedic
surgeon, listed his findings on physical and x-ray examination. He advised that appellant was
status post total right knee replacement with persistent significant pain that radiated up and
down her leg. Dr. Boyden believed her knee pain emanated from her back. In a January 14,
2009 report, Dr. Halki noted appellant’s complaint of pain in her right knee, lower leg and ankle
and back commencing November 6, 2008 while working at the employing establishment. He also
noted her treatment and diagnostic test results. Dr. Halki stated that appellant believed her back
pain was exacerbated by her work activities which involved bending, lifting and twisting.
By decision dated October 22, 2009, the Office denied modification of the June 26, 2009
decision, finding that the medical evidence was insufficient to establish that appellant sustained
a back injury causally related to the established work-related duties.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of her claim including the fact that the individual is
an “employee of the United States” within the meaning of the Act, that the claim was timely filed
within the applicable time limitation period of the Act, that an injury was sustained in the
performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.2 These are the essential
elements of each compensation claim regardless of whether the claim is predicated upon a
traumatic injury or an occupational disease.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a
factual statement identifying employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
1

5 U.S.C. §§ 8101-8193.

2

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

3

See Delores C. Ellyett, 41 ECAB 992, 994 (1990); Ruthie M. Evans, 41 ECAB 416, 423-25 (1990).

3

The medical evidence required to establish a causal relationship is rationalized medical opinion
evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between
the claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.4 Neither the fact that appellant’s condition became apparent during a
period of employment nor is her belief that the condition was caused by her employment
sufficient to establish a causal relationship.5
ANALYSIS
The Office accepted that appellant performed the work duties of a postal clerk as alleged.
The Board finds that the medical evidence submitted is insufficient to establish that her
diagnosed back conditions were caused or aggravated by her work-related duties.
Appellant submitted medical records from Dr. Arraiz, an attending Board-certified
physiatrist. In a November 7, 2008 report, Dr. Arraiz advised that appellant was on restrictive
duty effective that date and listed her physical limitations. He did not provide a firm medical
diagnosis or address a causal relationship between the established work-related duties and
appellant’s claimed back condition. Medical evidence which does not offer any opinion
regarding the cause of an employee’s condition is of limited probative value.6 The Board finds
that Dr. Arraiz’s report is insufficient to establish appellant’s claim. In reports dated
November 7 and December 17, 2008, Dr. Arraiz listed his findings on physical examination and
diagnosed lumbar degenerative disc disease and radiculitis. Again, he failed to provide any
opinion addressing the causal relationship between appellant’s lumbar conditions and the
established work-related duties.7 The Board finds that Dr. Arraiz’s reports are insufficient to
establish her claim.
In a January 19, 2009 report, Dr. Halki reviewed an MRI scan of appellant’s lumbar
spine and stated that it demonstrated evidence of mild multilevel degenerative disc disease and
facet degeneration. He advised that she remain on light-duty work as her work duties, which
involved repetitive lifting and twisting, could exacerbate her degenerative changes and cause
increased back pain. Dr. Halki did not explain how the diagnosed lumbar conditions were
causally related to the established work-related duties and furthermore, his opinion, through the
use of the word could is equivocal and is insufficient to meet her burden of proof.8 Additionally,

4

Victor J. Woodhams, 41 ECAB 345, 351-52 (1989).

5

Kathryn Haggerty, 45 ECAB 383, 389 (1994).

6

A.D., 58 ECAB 149 (2006); Jaja K. Asaramo, 55 ECAB 200 (2004); Michael E. Smith, 50 ECAB 313 (1999).

7

Id.

8

Ricky S. Storms, 52 ECAB 349 (2001).

4

fear of future injury is not compensable under the Act.9 The Board finds that Dr. Halki’s report
is insufficient to establish appellant’s claim. In a January 14, 2009 report, Dr. Halki noted
appellant’s complaint of pain in her right knee, lower leg and ankle and back commencing
November 6, 2008 while working at the employing establishment. He also noted her treatment
and diagnostic test results. Appellant related to Dr. Halki that her back pain was exacerbated by
her work activities which involved bending, lifting and twisting. Causal relationship is a medical
issue and must be established by a well-reasoned medical opinion. Because lay opinions carry
no weight, appellant’s own opinion regarding the cause of her back pain is of no probative
medical value.10 Dr. Halki failed to provide his own opinion addressing the causal relationship
between her back pain and the established work duties.11 The Board finds that his report is
insufficient to establish appellant’s claim.
Dr. Panicari’s June 18, 2009 report found that appellant suffered from chronic low back
pain. He failed to provide any opinion addressing the causal relationship between appellant’s
lumbar condition and the established work duties.12 Further, pain is a symptom and not a
medical diagnosis.13 The Board finds that Dr. Panicari’s report is insufficient to establish
appellant’s claim. Dr. Panicari’s June 18, 2009 treatment notes described her work duties and
provided a history of her prior back problems and medical treatment. He listed his findings on
physical examination. Dr. Panicari reviewed appellant’s medical records and found no
documented work-related injury sustained by her on or about November 3, 2008. He opined that
her complaints of back pain were due to a preexisting back condition and that the physical
restrictions set forth by an attending physician were not related to her current back injury.
Dr. Panicari did not specifically attribute appellant’s back pain to the established work-related
duties of a postal clerk. Rather, he related it to her preexisting back condition. Further, as
stated, pain is a symptom and not a medical diagnosis.14 The Board finds that Dr. Panicari’s
report is insufficient to establish appellant’s claim.
Dr. Boyden’s November 17, 2008 report listed his findings on physical and x-ray
examination. He opined that appellant was status post total right knee replacement with
persistent significant pain that radiated up and down her leg. Dr. Boyden believed her knee pain
emanated from her back. He did not specifically address whether appellant sustained a back
condition causally related to the established work-related duties. The Board finds that
Dr. Boyden’s report is insufficient to establish appellant’s claim.
The Board finds that there is insufficient rationalized medical evidence to establish that
appellant sustained a back condition causally related to the accepted factors of her federal
employment as a postal clerk. Appellant did not meet her burden of proof.
9

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008).

10

James A. Long, 40 ECAB 538 (1989); Susan M. Biles, 40 ECAB 420 (1988).

11

See cases cited supra note 6.

12

Id.

13

Robert Broome, 55 ECAB 339, 342 (2004).

14

Id.

5

CONCLUSION
The Board finds that appellant has failed to establish that she sustained a back injury
while in the performance of duty, causally related to factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the October 22 and June 26, 2009 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: October 12, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

